Citation Nr: 1040389	
Decision Date: 10/27/10    Archive Date: 11/01/10

DOCKET NO.  07-16 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for tinnitus.  

2.  Entitlement to service connection for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel




INTRODUCTION

The Veteran served on active duty from November 1969 to September 
1971. 

This appeal comes before the Board of Veterans' Appeals (Board) 
from a September 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office that denied the Veteran's 
claims for a service connection for tinnitus and bilateral 
hearing loss.

A June 2008 Board decision denied the Veteran's claim of service 
connection for tinnitus and bilateral hearing loss.  The Veteran 
appealed the Board decision to the United States Court of Appeals 
for Veterans Claims.  In February 2010, a Memorandum Decision was 
issued and the Court entered Judgment vacating and remanding the 
June 2008 Board decision for readjudication consistent with its 
decision. 


FINDINGS OF FACT

1.  Tinnitus was not affirmatively shown to have been present 
during service or within one year following separation from 
service; and current tinnitus, first diagnosed after service, is 
unrelated to a disease, injury, or event of service origin.

2.  A bilateral hearing loss disability was not affirmatively 
shown to have been present in service; bilateral hearing loss 
disability was not manifest to a compensable degree within one 
year of separation from service; and the current bilateral 
hearing loss disability, first documented after service beyond 
the one-year presumptive period for hearing loss as a chronic 
disease, is unrelated to an injury or disease of service origin.





CONCLUSIONS OF LAW

1.  Tinnitus was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5107 (West 2009); 38 C.F.R. § 3.303 (2010).

2.  A bilateral hearing loss disability was not incurred in or 
aggravated by active service, and service connection for 
bilateral hearing loss disability as a chronic disease may not be 
presumed to have been incurred during service.  38 U.S.C.A. 
§§ 1112, 1110, 5107 (West 2009); 38 C.F.R. §§ 3.303, 3.385 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Upon receipt of a complete or substantially complete application, 
VA must provide notice to the claimant that:  (1) informs the 
claimant about the information and evidence not of record that is 
necessary to substantiate the claim; (2) informs the claimant 
about the information and evidence that VA will seek to provide; 
and (3) informs the claimant about the information and evidence 
the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 
5107; 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 
(2004); 73 Fed. Reg. 23,353 (Apr. 30, 2008).

Here, VA satisfied the duty to notify by means of correspondence 
dated in June 2006 and August 2006; a rating decision in 
September 2006; and a statement of the case in May 2007.  Those 
documents discussed specific evidence, particular legal 
requirements applicable to the claims herein decided, evidence 
considered, pertinent laws and regulations, and reasons for the 
decision.  VA made all efforts to notify and to assist the 
Veteran with evidence obtained, the evidence needed, and the 
responsibilities of the parties in obtaining the evidence.  The 
Board finds that any defect of timing or content of the notice to 
the appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate effectively 
in the processing of the claims with an adjudication of the 
claims by the RO subsequent to the claimant's receipt of 
compliant notice.  There has been no prejudice to the Veteran, 
and any defect in the timing or content of the notices has not 
affected the fairness of the adjudication.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006) (specifically declining to address 
harmless error doctrine); Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

Thus, VA has satisfied its duty to notify the Veteran and had 
satisfied that duty prior to the final adjudication in the 
November 2007 supplemental statement of the case.  A statement of 
the case or supplemental statement of the case can constitute a 
readjudication decision that complies with all applicable due 
process and notification requirements if adequate notice is 
provided prior to that adjudication.  Mayfield v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007).  The provision of adequate notice 
prior to a readjudication, including in a statement of the case 
or supplemental statement of the case, cures any timing defect 
associated with inadequate notice or the lack of notice prior to 
the initial adjudication.  Prickett v. Nicholson, 20 Vet. App. 
370 (2006).

In addition, all relevant, identified, and available evidence has 
been obtained, and VA has notified the Veteran of any evidence 
that could not be obtained.  The appellant has not referred to 
any additional, unobtained, relevant, available evidence.  The 
duty to assist includes providing a medical examination when such 
is necessary to make a decision on the claim.  The Veteran was 
afforded a VA examination in October 2007.  The Veteran's 
representative has requested that the Veteran be rescheduled for 
a new examination because the October 2007 examination was 
inadequate as the examiner failed to properly consider the 
Veteran's statements regarding continuity of symptomatology since 
service.  The Board finds it unnecessary to reschedule the 
Veteran for a new VA examination to adjudicate the claims of 
service connection because the competent medical evidence of 
record does not link any current diagnosis of bilateral hearing 
loss or tinnitus to any event, injury, or disease in service, nor 
is there any medical evidence that etiologically links those 
claimed disabilities to service.  Furthermore, because the 
Veteran's statements regarding incurrence and continuity of 
symptomatology are contradictory and not credible, the Board 
finds that remand for another examination to consider those 
statements is unnecessary.  Wells v. Principi, 326 F.3d 1381 
(Fed. Cir. 2003); McLendon v. Nicholson, 20 Vet. App. 79 (2006); 
38 C.F.R. § 3.159(c)(4).  The Board finds that evidence weighs 
against a finding of chronic in-service hearing loss or tinnitus 
disability stemming from active duty, and the Veteran's 
statements of in-service chronicity and continuity of 
symptomatology are found to lack credibility.  Accordingly, there 
is no reasonable possibility that a medical opinion would aid in 
substantiating the Veteran's claims since it could not provide 
evidence of a past event.  Therefore, the Board finds that a 
remand for a VA examination would not be beneficial in the 
adjudication of the claims, thus, is not required in this case.   

Thus, the Board finds that VA has satisfied both the notice and 
duty to assist provisions of the law.  Furthermore, the Board 
finds that if there is any deficiency in the notice to the 
Veteran or the timing of the notice it is harmless error because 
the appellant had a meaningful opportunity to participate 
effectively in the processing of the claims.  Overton v. 
Nicholson, 20 Vet. App. 427 (2006) (Board erred in relying on 
various post-decisional documents for concluding adequate notice 
was provided, but the Veteran was afforded a meaningful 
opportunity to participate effectively in the adjudication of his 
claim, and therefore the error was harmless).  

Service Connection

The Veteran contends that he has bilateral hearing loss and 
tinnitus that were caused by noise exposure from tanks and 
artillery fire during his service in Vietnam.

Service connection may be established for a disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303, 3.304 (2010).  Disability which is 
proximately due to or the result of a disease or injury incurred 
in or aggravated by service will also be service-connected.  
38 C.F.R. § 3.310 (2010).

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if pre-
existing such service, was aggravated by service.  That may be 
accomplished by affirmatively showing inception or aggravation 
during service.  38 C.F.R. § 3.303(a) (2010).

For the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word chronic.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 3.303(b) 
(2010).

If a Veteran served 90 days or more on active duty, service 
incurrence will be presumed for certain chronic diseases, 
including sensorineural hearing loss, if manifest to a 
compensable degree within the year after active service.  
38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

Service connection may also be warranted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d) (2010).

For purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the auditory 
threshold in any of the frequencies at 500, 1000, 2000, 3000, and 
4000 Hertz is 40 decibels or greater; when the auditory 
thresholds for at least three of the frequencies at 500, 1000, 
2000, 3000, and 4000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are less 
than 94 percent.  38 C.F.R. § 3.385 (2010).  Even though 
disabling hearing loss may not be demonstrated at separation, a 
Veteran may, nevertheless, establish service connection for a 
current hearing disability by submitting evidence that a current 
disability is related to service.  Hensley v. Brown, 5 Vet. App. 
155 (1993).

The record shows that the Veteran served as armor reconnaissance 
specialist and was awarded the National Defense Service Medal, 
the Vietnam Service Medal with one Bronze Service Star, and 
Republic of Vietnam Campaign Medal with 60 Device. 

The Veteran's service medical records do not contain any 
complaints, symptoms, diagnoses, or treatment attributable to 
bilateral hearing loss or tinnitus.  On examination prior to 
entering service in September 1965, the puretone thresholds in 
decibels at the tested frequencies of 500, 1000, 2000, 3000, and 
4000 Hertz in the right ear were 5, 5, 5, 0, and 10; and in the 
left ear were 0, 5, 10, 5, and 5.  Those results do not qualify 
as a hearing loss disability under VA standards.  38 C.F.R. 
§ 3.385 (2010).  On audiological evaluation at the time of his 
separation from service in August 1971 the puretone thresholds in 
decibels at the tested frequencies of 500, 1000, 2000, and 4000 
Hertz in the right ear were 5, 5, 5, and 15; and in the left ear 
5, 5, 10, and 20.

Post-service clinical evidence of record includes comprehensive 
wellness examinations administered by the Veteran's civilian 
employer, which are dated from October 1996 to August 2004.  
Those examinations show that in October 1996, the Veteran was 
found to have mild mid-to-high frequency hearing loss 
bilaterally.  Nevertheless, on a subsequent hearing test 
conducted in April 1999, the Veteran's hearing was assessed to be 
within normal limits.  However, the results of a May 2000 hearing 
tests again showed some high frequency hearing loss in both ears. 

Private medical records dated from July 2004 to February 2006 
show that in July 2004, the Veteran reported experiencing a high-
pitched ringing sound in both ears for the past month.  The 
Veteran described the ringing as "pretty constant" during the day 
and at night, but added that it had gotten progressively worse 
over time.  As to his medical history, the Veteran reported mild 
hearing loss that was diagnosed during a wellness examination 
administered by his civilian employer.  Clinical evaluation 
revealed normal tympanic membranes.  On the basis of the 
Veteran's reports and the physical examination, the private 
physician concluded that the Veteran had tinnitus, which was 
possibly secondary to hearing loss and for which there was no 
good treatment. 

Later that month, the Veteran underwent a follow-up examination 
by a private nurse practitioner.  At that time, the Veteran 
complained of progressively worsening hearing loss over a period 
of at least 10 years.  He further stated that he had experienced 
consistent ringing in his ears over the previous month, which was 
worse in his right ear than in his left.  The Veteran also 
reported a family history of hearing loss on his father's side.  
Audiological evaluation showed normal hearing from 250 to 1000 
Hertz bilaterally, with mild to moderate sensorineural hearing 
loss at frequencies above 1500 Hertz.  Speech recognition 
thresholds were 15 bilaterally, with 88 percent word 
discrimination in the right ear and 96 percent in the left ear.  
Type A tympanograms showed normal middle ear pressure bilaterally 
with no phonetically balanced rollover.  The nurse practitioner 
concluded that the Veteran had tinnitus and sensorineural hearing 
loss, for which she recommended removal of cerumen from his ears, 
use of hearing protection, and hearings aids.  The nurse 
practitioner did not relate the Veteran's hearing difficulties to 
service.

VA medical records dated from February 2002 to July 2006 show 
that in November 2005, the Veteran sought treatment for ringing 
in his ears.  He reported that that he had experienced that 
problem since April and had previously sought treatment with a 
private specialist, but had been told nothing could be done about 
it.

The Veteran underwent a VA audiological examination in October 
2007, at which time he reported hearing loss and "constant 
ringing" in his ears bilaterally.  While the Veteran indicated 
that his tinnitus had been "constant" over the last four years, 
he now claimed that he had experienced intermittent ringing in 
his ears since leaving service.  He denied any post-service 
occupational or recreational noise exposure and, in a departure 
from his July 2004 private audiological evaluation, also denied 
any family history of hearing loss or other ear problems.

On audiological evaluation the puretone thresholds in decibels at 
the tested frequencies of 500, 1000, 2000, 3000, and 4000 Hertz 
in the right ear were 25, 20, 65, 60, and 70; and in the left ear 
15, 20, 55, 65, and 70.  Type A tympanograms revealed normal 
middle ear pressure and compliance bilaterally.  Based upon the 
Veteran's statements, the physical examination, and a review of 
the claims folder, the VA examiner determined that the Veteran 
had normal to severe bilateral sensorineural hearing loss and 
bilateral tinnitus that was less likely than not related to in-
service noise exposure.  As grounds for the opinion, the VA 
examiner noted that the Veteran's hearing was demonstrated to 
fall within normal limits at the time of his separation from 
service, and that the first clinical evidence of mild mid to high 
frequency bilateral sensorineural hearing loss was dated in 
October 1996, more than 25 years after he left the military.  
Additionally, the VA examiner observed that the Veteran did not 
complain of ringing in his ears until July 2004, more than 32 
years after his discharge from service.  For those reasons, the 
examiner concluded that the clinical evidence of record overall 
did not establish a relationship between the Veteran's current 
hearing problems and his period of active service.

Competency is a legal concept in determining whether medical or 
lay evidence may be considered or is admissible.  That is 
distinguished from weight and credibility, a factual 
determination going to the probative value of the evidence, or 
whether evidence tend to prove a fact, once that evidence has 
been admitted.  Rucker v. Brown, 10 Vet. App. 67 (1997).

Competent lay evidence means any evidence not requiring that the 
proponent have specialized education, training, or experience.  
Lay evidence is competent if it is provided by a person who has 
knowledge of facts or circumstances and conveys matters that can 
be observed and described by a layperson.  38 C.F.R. § 3.159 
(2010).

The record shows that the Veteran served in the military as an 
armor reconnaissance specialist.  Thus, he was likely exposed to 
acoustic trauma in service.  The Veteran is competent to describe 
symptoms of hearing loss, which he can perceive, but hearing loss 
for the purpose of VA disability compensation is not a condition 
capable of lay observation because it relies upon audiometric 
testing.  Savage v. Gober, 10 Vet. App. 488 (1997); Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  In this case, the evidence 
shows that the Veteran currently has diagnosis of hearing loss 
that meets the criteria to be considered a disability for VA 
purposes.  38 C.F.R. § 3.385 (2010).  And as tinnitus is a 
condition where lay observation has been found to be competent to 
establish the presence of the disability, the Veteran is 
competent to declare that he has tinnitus.  Charles v. Principi, 
16 Vet. App. 370 (2002).  Having determined that the Veteran was 
as likely as not exposed to acoustic trauma in service and that 
he currently has diagnoses of tinnitus and bilateral hearing loss 
for VA disability purposes, the remaining question before the 
Board is whether there is nexus between the currently diagnosed 
tinnitus and hearing loss and his service.  Brock v. Brown, 10 
Vet. App. 155 (1997); Libertine v. Brown, 9 Vet. App. 521 (1996); 
Beausoleil v. Brown, 8 Vet. App. 459 (1996).

During service, neither tinnitus nor hearing loss was 
affirmatively shown to have been present and service connection 
under 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303(a) is not 
established.

Although the service medical records do not document tinnitus or 
hearing loss, the Veteran is competent to describe symptoms of 
impaired hearing, which is consistent with the circumstances and 
conditions of his service.  As the service treatment records lack 
the documentation of the combination of manifestations sufficient 
to identify tinnitus or a hearing loss disability as defined by 
38 C.F.R. § 3.385 and sufficient observation to establish 
chronicity during service, and as chronicity in service is not 
adequately supported by the service treatment records, then a 
showing of continuity of symptomatology after service is required 
to support the claims.

To the extent that the Veteran claims continuity of 
symptomatology of decreased hearing and ringing in his ears after 
the in-service excessive noise exposure and post-service 
discharge, the Board acknowledges that lay evidence concerning 
continuity of symptoms after service, if credible, can be 
competent, despite the lack of contemporaneous medical evidence.  
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In 
rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence which it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36 
(1994); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Board 
may consider internal consistency, facial plausibility, and 
consistency with other evidence submitted on behalf of the 
claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is 
not required to accept an appellant's uncorroborated account of 
his active service experiences.  Wood v. Derwinski, 1 Vet. App. 
190 (1991). 

After service, private treatment records initially documented 
mild mid-to-high frequency hearing loss bilaterally in October 
1996, and a VA examination in October 2007 shows bilateral 
hearing loss.  The Veteran was initially diagnosed with tinnitus 
in July 2004.  As the initial documentation of bilateral hearing 
loss of the sensorineural type is well beyond the one-year 
presumptive period for manifestation of hearing loss as a chronic 
disease, the Board finds that service connection cannot be 
established for hearing loss on a presumptive basis.  38 U.S.C.A. 
§ 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

Additionally, in view of the lengthy period without evidence of 
treatment for hearing loss or tinnitus, the board finds that the 
evidence is against a finding of a continuity of treatment, which 
weighs heavily against the claim.  Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  Moreover, while the Veteran, at the time of 
his October 2007 VA examination, reported experiencing hearing 
loss and intermittent episodes of head noise since shortly after 
his separation from service, that account is contradicted by the 
Veteran's prior statements made in connection with medical 
treatment in July 2004, wherein he indicated that his hearing 
loss had its onset approximately 10 years earlier and that he had 
first noticed ringing in his ears within the previous month.  The 
Veteran's statements in July 2004 are consistent with the 
treatment history.  

The Board has weighed statements made by the Veteran as to 
continuity of symptomatology and finds the current recollections 
and statements made in connection with a claims for benefits to 
be of lesser probative value.  As a finder of fact, the Board, 
when considering whether lay evidence is satisfactory, the Board 
may also properly consider internal inconsistency of the 
statements, facial plausibility, consistency with other evidence 
submitted on behalf of the Veteran.  Dalton v. Nicholson, 21 Vet. 
App. 23, 38 (2007); Pond v. West, 12 Vet. App. 341 (1999) 
(although Board must take into consideration the Veteran's 
statements, it may consider whether self-interest may be a factor 
in making such statements).  In considering the statements of the 
Veteran as to continuity of symptomatology at the October 2007 VA 
examination, in light of the evidence discussed, the Board finds 
that they did not present a credible history because they 
contradicted his earlier statements made when seeking treatment 
in July 2004.  Therefore, the Board finds that continuity of 
symptomatology has not here been established, either through the 
competent evidence or through the Veteran's statements.

As for service connection based on the initial diagnoses after 
service, where the determinative issue involves a question of a 
medical nexus or medical causation, a lay assertion of medical 
causation is not competent evidence.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993).  Competent medical evidence is required to 
substantiate the claim.  Competent medical evidence means 
evidence provided by a person who is qualified through education, 
training, or experience to offer a medical opinion.  38 C.F.R. § 
3.159 (2010).    

On the question of a medical nexus or causation opinion, the VA 
examiner in October 2007 determined that the Veteran had normal 
to severe bilateral sensorineural hearing loss and bilateral 
tinnitus that was less likely than not related to in-service 
noise exposure.  The VA opinion was based on the examiner's 
thorough and detailed examination of the Veteran and the medical 
evidence in the claims folder.  In this regard the Board notes 
that the VA examiner noted the Veteran's medical history which 
was positive for noise exposure in service, and discussed the 
Veteran's report of symptoms of hearing problems since service, 
and his statements made in connection with medical treatment 
regarding the onset of hearing loss and tinnitus.  A rationale 
was provided for the opinion.  Prejean v. West, 13 Vet. App. 444 
(2000) (factors for assessing the probative value of a medical 
opinion include the physician's access to the claims folder and 
the Veteran's history, and the thoroughness and detail of the 
opinion).  The Board finds that the VA audiologist is competent 
to offer an opinion due to the education and training received as 
an audiologist.  That competent medical evidence is 
uncontroverted by any contrary medical opinion and opposes, 
rather than supports, the claims.  

In balancing the lay opinion against the medical opinion of the 
VA audiologist, the Board finds that the Veteran's lay opinion is 
less probative.  The Veteran's lay opinion has lesser value to 
prove an association or link between tinnitus and bilateral 
hearing loss, first diagnosed after service, and an injury, 
disease, or event in service.  To provide such an opinion 
requires specialized knowledge, which the Veteran does not have.  
The Board finds that the opinion of the VA audiologist, who does 
have the specialized education and training, is more probative 
and persuasive.  Therefore, the Board finds that the opinion of 
the VA audiologist outweighs the lay opinion of the Veteran.

Therefore, the Board finds that the preponderance of the evidence 
is against the claims for service connection for tinnitus and 
bilateral hearing loss, and the claims must be denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

Service connection for tinnitus is denied.  

Service connection for bilateral hearing loss is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


